Citation Nr: 0906060	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-28 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to a disability rating in excess of 20 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1961 to 
January 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In a rating decision dated in May 2008 the RO increased the 
rating for the Veteran's service-connected hearing loss 
disability from 0 percent to 20 percent effective November 5, 
2003.  


FINDINGS OF FACT

1.  In July 2004 the Veteran has Level II hearing impairment 
in his right ear and Level II in the left ear.

2.  In April 2008 the Veteran has Level IV hearing impairment 
in his right ear and Level VII in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met for any time period 
covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in August 2004 the RO continued 
the noncompensable rating for bilateral hearing loss, which 
the Veteran appealed.  In May 2008 the RO increased the 
rating to an evaluation of 20 percent effective November 5, 
2003.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

Hearing loss ratings range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
average hearing thresholds determined by puretone audiometric 
testing at frequencies of 1000, 2000, 3000 and 4000 cycles 
per second.  "Puretone threshold average" is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz 
divided by four.  This average is used in all cases 
(including those in §4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity 
levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  
38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent nine 
categories of decibel loss based on the puretone audiometry 
test.  The Roman numeral designation is located at the point 
where the percentage of speech discrimination and puretone 
threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

The regulations also provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the Roman numeral designation will be 
determined for hearing impairment, separately, from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will 
also be determined from either Table VI or Table VIa, 
whichever results in the higher numeral, when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  That numeral will then be 
elevated to the next higher Roman numeral.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has recently held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.

The Veteran reports that his hearing has deteriorated 
substantially in recent years and that he is now being 
considered for hearing aids.  He filed his claim for an 
increased rating in November 2003.

A private audio examination dated in November 2003 showed the 
Veteran complaining of and receiving treatment for hearing 
loss.  The Veteran reported that he does not hear well over 
the telephone and he hears better in a quiet environment.  
Physical examination found tympanic membranes intact, no 
obvious effusion, and canals clear.  The audiological test 
was not interpreted and therefore will not be considered for 
rating purposes.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  The Board further notes in that regard that the 
evaluation does not comply with 38 C.F.R. § 4.85 as it is 
unclear if the Maryland CNC word list was used.

In July 2004 the Veteran was accorded a compensation and 
pension (C&P) audio examination.  During the examination the 
Veteran reported that he had a set of hearing aids issued 
from VA in 2001 but he did not wear them as he did not like 
the feel of them in his ears.  C&P testing yielded the 
following results:





Hertz
100
0
200
0
300
0
400
0
Right 
ear
30
50
85
105
Left 
ear
25
55
100
115

Word recognition scores, using the Maryland CNC, were 92% in 
the right ear and 96% in the left ear.  Puretone threshold 
averages were 67.5 for the right ear and 74 for the left ear.  
These findings correspond to Level II hearing in the right 
ear and Level II hearing in the left ear, which in turn 
corresponds to a non-compensable disability rating.  
38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern 
of hearing impairment under 38 C.F.R. § 4.86 is not shown.  

Private audiology records dating from December 2002 to August 
2005 include a January 2005 physician's note that word 
discrimination has fallen.  Also included were tests done in 
January 2005 and August 2005, however, these audiological 
tests were not interpreted and therefore will not be 
considered for rating purposes.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).  The Board further notes in that regard 
that the evaluations do not comply with 38 C.F.R. § 4.85 as 
the Maryland CNC word list was not used.  

In April 2008 the Veteran was accorded another C&P audiology 
examination.  C&P testing yielded the following results:


Hertz
100
0
200
0
300
0
400
0
Right 
ear
50
75
105
105
Left 
ear
50
75
105
105

Word recognition scores, using the Maryland CNC, were 84% in 
the right ear and 72% in the left ear.  Puretone threshold 
averages were 84 for the right ear and 84 for the left ear.  
These findings correspond to Level IV hearing in the right 
ear and Level VII hearing in the left ear, which in turn 
corresponds to a 20 percent disability rating.  38 C.F.R. § 
4.85, Tables VI and VII.  An exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86 is not shown.  

In sum, there is no evidence from any of the probative 
audiological examinations that would support a rating in 
excess of 20 percent.  Accordingly, the Veteran's claim for a 
disability rating in excess of 20 percent must be denied. 

The Board has considered the doctrine of reasonable doubt; 
however, hearing evaluations are performed by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such 
there is no basis to establish a higher rating than the 
assigned rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505, (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's hearing loss has not fluctuated to the extent 
that staged ratings are warranted. 

Referral for consideration of an extra-schedular rating was 
also considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's bilateral hearing loss has resulted in marked 
interference with his earning capacity or employment beyond 
that interference contemplated by the assigned evaluation, or 
that it has necessitated frequent periods of 
hospitalization.  The Board therefore finds that the 
impairment resulting from the Veteran's bilateral hearing 
loss is appropriately compensated by the currently assigned 
schedular ratings.  Referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is thus not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court), noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the Veteran's hearing disability 
was somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, the Veteran has not reported to VA that there 
was any prejudice caused by a deficiency in either 
examination.  The Veteran, as a lay person, is nevertheless 
competent to submit evidence of how the hearing loss affects 
his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994) (finding that lay testimony is competent when it 
regards features or symptoms of injury or illness).  

The April 2008 examination was conducted after the revision 
to the examination worksheet, and it was noted in the April 
2008 examination report that the Veteran reported that he had 
his ear drained due to a bad ear infection and occasional 
problems with dizziness in the past.  However, the Veteran 
did not indicate that he lost any time from work as a result 
of the condition.  Thus, the examination reports did include 
information concerning how the Veteran's hearing loss affects 
his daily functioning.  However, the evidence does not show 
that the veteran's difficulty hearing has resulted in marked 
interference with employment.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In a recently issued decision the Court also held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id. 

A letter from the RO dated in January 2004 did not fully 
satisfy the duty to notify provisions.  While the Veteran was 
informed of the evidence needed to substantiate his claim for 
a higher rating for hearing loss and of the evidence that VA 
would obtain and of the evidence that he should submit, or 
request assistance in obtaining, from VA, the specific 
requirements set forth in Vazquez were not satisfied.  
However, a letter of June 2008 satisfied the regulations of 
Vazquez and it was followed by a readjudication of the claim 
in a September 2008 supplemental statement of the case. 

The Board further finds that all necessary development has 
been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  STRs and private treatment records have been 
obtained and associated with the claims file.  The Veteran 
was afforded VA audiological examinations, the reports of 
which are of record.  Private audiology reports are also of 
record.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  Accordingly, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the Veteran under Bernard, 4 Vet. App. 384.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 20 percent 
for bilateral hearing loss is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


